Citation Nr: 1243893	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-30 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for acute myelogenous leukemia (AML), claimed as due to herbicide exposure, for accrued benefits purposes.

2.  Entitlement to service connection for left upper lung removal claimed as secondary to AML, to include entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence, for accrued benefits purposes. 

3.  Entitlement to service connection for a low back disorder to include as secondary to the service-connected peripheral neuropathy of the bilateral lower extremities, for accrued benefits purposes.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for accrued benefits purposes.

5.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran's former agent, who presented oral argument. 


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to June 1969, and from May 1970 to March 1972.  Unfortunately the Veteran passed away in March 2010.  The appellant is the surviving spouse of the Veteran and, as will be discussed more thoroughly below, has substituted for the Veteran and is pursuing his claims as an accrued benefits claimant.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim of service connection for a low back disorder and denied a TDIU.  Also on appeal is a September 2009 rating decision that denied the Veteran's claims of service connection for AML and upper lung removal. 

The Veteran's former agent presented oral argument before the undersigned Veterans Law Judge during a videoconference hearing from the RO on March [redacted], 2010.  A transcript of that hearing is of record. 

Based on information reported at the personal hearing by the Veteran's former agent regarding his terminal illness, the Board advanced the Veteran's appeal on the Board's docket because of the terminal illness, and issued a decision five days later.  Unfortunately, the Veteran died on March [redacted], 2010, one day after the Board hearing in this case.  Unaware of the Veteran's death, on March 24, 2010, the Board issued a decision to grant the Veteran's claims of service connection for AML and left upper lung removal and TDIU, and to deny service connection for a low back disorder.  Because the Veteran died prior to issuance of the Board decision on March 24, 2010, although the Board did not become aware of the Veteran's death until April 2010, in a June 2010 decision, the Board vacated its March 2010 decision, and dismissed the appeal.  

On April 29, 2010, the appellant filed a motion to substitute for the deceased Veteran's claim, which motion was within one year of his death.  In an April 2012 Finding on the Motion to Substitute, the RO found that the appellant was eligible to substitute with respect to the claims of service connection for AML, left upper lung removal, low back disorder, and entitlement to TDIU.  The RO then transferred the claims file back to the Board.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151(2008) (creating new 38 U.S.C. 
§ 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title").  

The Board finds that the appellant's motion to substitute and RO's handling of the claim were proper and that the appellant is an accrued benefits claimant pursuing those benefits that Veteran had been seeking at the time of his death in March 2010.  

In March 2010 the appellant filed a claim for service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).  In an April 2012 rating decision, the RO denied service connection for cause of death.  A review of the Virtual VA electronic claims file shows that a May 15, 2012 document from the RO notified the appellant that her notice of disagreement (NOD) to the April 2012 rating decision had been received.  Although the NOD itself is not of record, it is presumed that it was filed with the RO because the RO issued the May 2012 document clearly indicating the receipt of a notice of disagreement.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (discussing the presumption of regularity concerning government officials).  A review of the electronic and physical claims file does not indicate that any SOC regarding the cause of death claim has yet been issued.  As will be noted below, a statement of the case (SOC) is to be issued in response to any such NOD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the issue of service connection for the cause of the Veteran's death has been listed on the title page of this decision, even though the appeal process is not yet complete on this issue.  

Following the RO's last adjudication in a December 2009 Statement of the Case (SOC), the deceased Veteran's former agent submitted additional evidence without a waiver of initial RO jurisdiction; however, the Board finds that a remand is not required.  First, the evidence pertains to the claimed AML and left upper lung removal.  In this decision, the appeals for service connection for AML and upper lung removal, as well as a TDIU, are being granted.  The additional evidence is not relevant to the claim of service connection for a low back disorder.  For these reasons, remand to the RO for adjudicative review of this evidence is not required.  See 38 C.F.R. §§ 20.800, 20.1304 (2012). 

The issue of entitlement to service connection for the cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran died in March 2010.

2.  At the time of the Veteran's death, claims of service connection for AML, a left upper lung removal, and a low back disorder and entitlement to a TDIU were pending and had been appealed to the Board.

3.  The Veteran served in the Republic of Vietnam from October 12, 1967 to October 9, 1968, and from August 22, 1970 to April 6, 1971, so he is presumed to have been exposed to herbicides, including Agent Orange. 

4.  The evidence is in relative equipoise on the question of whether the Veteran's AML was etiologically related to his herbicide exposure during service in Vietnam.  

5.  The evidence is in relative equipoise on the question of whether the Veteran's respiratory disorder manifested by left upper lung removal (lobectomy) was proximately due to the AML. 

6.  The Veteran sustained a low back injury in service, but did not experience chronic symptoms of a low back disorder during service. 

7.  Low back symptomatology had not been continuous since service separation.

8.  The Veteran's diagnosed low back disability was not related by competent evidence to the in-service injury or a service-connected disability.

9.  The evidence is in relative equipoise on the question of whether the Veteran's service-connected disabilities were of such severity as to render him unable to obtain or maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, AML was due to disease or injury that was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107, 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2012). 

2.  Resolving reasonable doubt in the appellant's favor, left upper lung removal (lobectomy) was secondary to the Veteran's service-connected AML.  38 U.S.C.A. §§ 1110, 5107(b), 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012). 

3.  The deceased Veteran did not have a current low back disability that was due to disease or injury that was incurred in active service, and it was not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012). 

4.  Resolving reasonable doubt in the appellant's favor, the criteria for a TDIU have been met for the period from May 20, 2009.  38 U.S.C.A. §§ 1155, 5107, 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2012). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  To the extent that the action taken herein below is favorable to the appellant, the Board finds that no further notification or assistance is required as to the claims for service connection for AML and left upper lung removal for accrued benefits purposes, and the claim for TDIU for accrued benefits purposes.  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;     (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely June 2008 letter, the RO provided notice to the deceased Veteran regarding what information and evidence was needed to substantiate a claim for service connection for a low back disorder as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.  

The appellant is pursuing the deceased Veteran's claims for accrued benefits purposes and, thus, does not require additional notification.  The Veterans Benefits Administration (VBA) has indicated that a new VCAA notice letter will not be provided to an individual requesting substitution if an adequate VCAA notice letter was previously sent to the original claimant.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  However, VBA states that a VCAA letter must be provided to the individual requesting substitution if no VCAA notice letter was previously provided to the original claimant or if such notice letter was inadequate.  Id.   The Board is not bound by Department manuals, circulars, or similar administrative issues.  However, the VBA Fast Letter is instructive, particularly in the absence of regulations pertaining to substitution; therefore, given that the June 2008 VCAA notice letter to the Veteran was adequate, the appellant does not require additional VCAA notification. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination in April 2009 regarding the nature and etiology of the now deceased Veteran's claimed low back disability, and providing his representative the opportunity to provide testimony to the Board on his behalf in March 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion and findings obtained in this case are adequate, as the opinion is predicated on a full reading of the VA and private medical records in the deceased Veteran's claims file.  The nexus opinion provided considered all of the pertinent evidence of record, to include service treatment records (STRs) and the statements of the Veteran, was based on an accurate factual basis, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the deceased Veteran's STRs, private treatment records, VA treatment records, and Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Therefore, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA and appellate review may proceed to adjudicate the substituted claim.  

Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection may be established on a presumptive basis for a disabilities resulting from exposure to an herbicide agent such as Agent Orange.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R.  § 3.307(a)(6)(iii) (2012).  Where a veteran develops certain chronic diseases and the disease manifests to a degree of 10 percent or more within one year from the last exposure to herbicides during the period of service, service connection may be presumed.  The diseases warranting service connection on a presumptive basis due to herbicide exposure are listed in 38 C.F.R. § 3.309(e).  These presumptions are rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Finally, service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See         38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

A layperson is competent to report symptoms that he or she experiences at any time because this requires only personal knowledge as it comes to him through his or her senses; similarly, the appellant is competent to report what she witnessed the Veteran experiencing if such experiences were capable of third party observation, such as the Veteran grimacing from low back pain.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Service Connection for AML and Upper Lung Removal 

During this appeal the Veteran contended that service connection was warranted for AML and upper lung removal.  As the evidence is interrelated on these issues, the Board will address jointly the claims for service connection for AML and service connection for upper lung removal. 

The deceased Veteran's DD 214 shows that he served in the Republic of Vietnam from August 22, 1970 to April 6, 1971.  His service personnel record further shows service in Vietnam from October 12, 1967 to October 9, 1968.  He was discharged from service in March 1972. 

The post-service evidence shows that the deceased Veteran was diagnosed with AML in early May 2009 based on results of a bone marrow aspirate and biopsy.  He was initially placed on medication for suspicion of Philadelphia chromosome, but this was discontinued, and he was admitted for chemotherapy.  Chemotherapy was complicated by respiratory failure, and he was found to have left upper lobe pneumonia.  After completing induction chemotherapy, a June 2009 VA bone marrow aspirate and biopsy, recovery marrow, showed no evidence of acute leukemia, which confirmed remission.  He was to begin consolidation therapy, but this was put on hold due to the presence of a lung abscess seen on computed tomography (CT) scan.  It was noted that the pulmonary infection still appeared to be an active problem. 

On further follow-up, it was decided that the left upper lobe abscess should be resected to enable the Veteran to continue AML treatment.  Accordingly, he underwent bronchoscopy, left thoracotomy, and left upper lobectomy in August 2009. 

The most recent medical evidence consists of a March 2010 VA oncology note summarizing that the Veteran had been diagnosed with AML inversion 16 in May 2009.  He had recurrence in September 2009, so he underwent re-induction chemotherapy starting in mid-September 2009, with subsequent consolidation therapy.  He was then being treated for recurrence of AML involving CNS.  His life expectancy was considered to be days to weeks.  

The record on appeal also includes a May 2009 letter from a VA Chief of Medicine and Professor of Medical College of Virginia, Virginia Commonwealth University, who wrote that the Veteran had been diagnosed with AML followed by induction chemotherapy.  The Veteran was previously exposed to Agent Orange and, according to the VA Chief of Medicine, Agent Orange is a known mutagenic and carcinogenic agent. 

The Veteran is shown to have served in the Republic of Vietnam during the Vietnam era.  All chronic B-cell leukemias, including chronic lymphocytic leukemia (CLL), but not AML, are disorders for which service connection is warranted on a presumptive basis due to in-service herbicide exposure.  See           38 C.F.R. § 3.309(e).  Nonetheless, service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997). 

The Board finds that the evidence of record is in relative equipoise on the question of whether AML was etiologically related to herbicide exposure during service in Vietnam.  In this regard, in the May 2009 letter, the VA Chief of Medicine tended to link the Veteran's AML to his in-service herbicide exposure.  In light of this medical evidence of a nexus between the Veteran's herbicide exposure and his then recently diagnosed AML, resolving reasonable doubt in the appellant's favor, the Board finds that service connection is warranted for AML for accrued benefits purposes.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Board further finds that the evidence is in relative equipoise on the question of whether the Veteran's respiratory disorder manifested by left upper lung removal (lobectomy) was proximately due to the now-service-connected AML.  The VA treatment records show that the Veteran had respiratory failure and developed pneumonia during his course of chemotherapy for AML.  A CT scan showed a lung abscess.  This could not be resolved through a course of medication, so it was felt that a lobectomy was necessary to allow the Veteran to continue his AML treatment.  In other words, the Veteran underwent the left upper lobectomy as a direct result of his AML.  Resolving reasonable doubt in the appellant's favor, the Board finds that service connection is warranted for respiratory disorder manifested by left upper lung removal (lobectomy), as proximately due to the now-service-connected AML for accrued benefits purposes.  38 U.S.C.A. § 5107; 38 C.F.R.       § 3.102. 

As a final matter, the Board notes that the service connection claim on appeal for upper left lung removal was certified to include the question of whether a temporary total evaluation under 38 C.F.R. § 4.30 is also warranted for accrued benefits purposes.  The Board's decision below grants a TDIU.  Accordingly, the claim for a temporary total evaluation for the now-service-connected left upper lung removal is rendered moot. 

Service Connection for Low Back Disorder 

During this appeal, the Veteran contended that service connection was warranted for a low back disability, to include as due to in-service injury or as secondary to the service-connected peripheral neuropathy of the bilateral lower extremities for accrued benefits purposes.  

After a review of all of the evidence, the Board finds that the preponderance of the evidence is against the claim.  Although, the Veteran sustained a low back injury in service, he not experience chronic symptoms of a low back disorder during service, low back symptomatology had not been continuous since service separation, and his diagnosed low back disability was not related by competent evidence to the in-service injury or a service-connected disability.  The Board points out that the Veteran's STRs reveals in-service treatment for low back pain.  He first presented for treatment in June 1968 with complaints of injuring his low back when hit by 55-gallon drums.  An X-ray was negative.  On follow-up four days later, a diagnosis of muscle strain was made.  

The Veteran then continued to complain of low back pain during service, including in January 1969, when he presented for treatment with complaints of severe low back pain with stiffness upon raising in the morning and limitation of motion.  On physical examination, there was tenderness on palpation at T12 to L1, and paravertebral muscle spasm, plus CVA tenderness.  The impression was chronic back strain; rule out degeneration or past traumatic arthritis; and coccygodynia.  Further evaluation in January 1969 revealed some muscle/paraspinal tightness on physical examination.  X-rays showed some straightening of the lumbar spine, but otherwise no abnormalities were demonstrated.  He was put on physical profile for acute back strain. 
In early February 1969, the deceased Veteran again present with complaints of continued low back pain.  Then in mid-February 1969, he complained of low back pain after a motor vehicle accident.  Physical examination at that time revealed tenderness around T11-12. X-rays performed shortly thereafter were negative.  The impression was back strain.  The Veteran once more complained of low back pain in May 1969, but X-rays were again noted as negative.  However, during his March 1972 service discharge examination, clinical evaluation of the spine was "normal." 

Although the STRs demonstrate that the Veteran underwent treatment for low back symptoms during service, he did not assert during the pendency of his claim, nor has the appellant asserted, that the Veteran had continuous low back symptoms since the March 1972 service discharge.  Indeed in the Veteran's service connection claim dated in March 2008, he reported that his back condition was secondary to falls caused by his service-connected peripheral neuropathy.  Moreover, the record does not demonstrate that the Veteran had a low back disorder etiologically related to his in-service treatment. 

The first post-service documentation of a low back disorder consists of a June 1999 private (non-VA) X-ray showing degenerative end plate and disc changes at L2-3 with broad based disc bulge resulting in mild central canal and no significant neural foraminal stenosis.  Then in July 2000, the Veteran sought non-VA treatment with complaints of a workplace accident.  He continued to have upper-, mid-, and low back pain and tightness from the accident.  Physical examination revealed no L2 and L3 tenderness.  There was no thoracic vertebral tenderness, but there was left thoracic and lumbar paraspinous muscular tenderness.  The assessment with regard to the low back was back injury mainly muscular in etiology. 

Then in October 2002, the Veteran presented at a VA emergency room (ER) with complaints of falling from a ladder onto a concrete floor causing left side and back bruising.  Approximately five months after this accident, the Veteran presented in March 2003 at a VA ER with complaints of low back pain for 4 days, including pain radiating down the left leg.  He reported that he had been on his hand and knees often lately due to laying a new kitchen floor.  He also reported a history of back problems with a prior fractured vertebra not surgically repaired.  The assessment was acute low back strain.  A lumbar spine X-ray in April 2003 showed degenerative discs at L2-3 and L4-5.  Correspondingly, a July 2003 VA magnetic resonance imaging scan (MRI) showed degenerative disc at L2-3; diffuse disc bulges at L2-3 to L5-S1; and proliferative bony changes along the facet joints bilaterally at L4-5, which caused a mild degree of indentation to the thecal sac on the left side. 

During an August 2004 VA orthopedic consultation, the Veteran was advised on stretching exercises, and he was encouraged to lose more weight and continue his activities.  The assessment was low back pain.  Thereafter, the Veteran continued to seek treatment for complaints of low back pain including in November 2004, May 2005, and February 2006. 

In June 2007, he underwent a VA outpatient pain consultation with a neurologist.  During the exhaustive clinical interview, the Veteran complained of low back pain for the past 21 years (approximately 1986), but progressively worsening during the prior few years.  He reported having had chiropractic treatment until approximately three years before.  The VA neurologist also noted the MRI results from 2003 and performed a physical examination, which revealed focal tenderness over the facet joints bilaterally in the lower lumbar spine, but no paraspinal muscle spasm or deformity.  Range of motion testing revealed mildly restricted limitation.  The diagnosis was chronic low back pain without radiation due to lumbosacral spondylosis. 

During follow-up physical therapy in June 2007, the Veteran complained of back problems since 1980 when he cracked a vertebra.  A physical examination showed that the Veteran lacked normal curvatures of the spine and the spine was straight. 

In November 2007, the Veteran presented at a non-VA emergency room with complaints of having fallen approximately 16 feet after a tree stand had broken.  He reported that the fall injured his back, but he was able to get up and drive himself to the emergency room.  The assessment was back strain.  X-rays showed mild wedge shape at L1 identified as "possible" small fracture at L1.  The X-rays also showed degenerative changes with joint space narrowing and osteophytic changes at multiple levels of the lower thoracic and lumbar spine. 

During follow-up consultation with a VA neurologist in November 2007, the Veteran reported that he was diagnosed with a compression fracture of the lumbar vertebra due to the fall.  Accordingly, the Veteran underwent a vertebroplasty in January 2008 due to the compression fracture.  He then underwent a vertebroplasty of T12 compression fracture shortly thereafter in February 2008. 

In connection with the current claim from which the appellant's accrued benefits claim stems by substitution, the Veteran underwent a VA examination in April 2009 to determine the likely etiology of the low back disorder.  The VA examiner, in reviewing the pertinent medical history, had the claims file for review.  Accordingly, the VA examiner noted that the STR showed in-service low back complaints including on numerous occasions from June 1968 through May 1969.  The VA examiner further noted that X-rays at that time were negative and that the Veteran denied low back problems at discharge. 

With regard to the post-service history, the April 2009 VA examiner noted the deceased Veteran's post-service November 2006 fall and January 2007 lumbar spine surgery.  The Veteran explained to the VA examiner that the surgery worked so well that he was able to deer hunt three days during the prior year.  Nonetheless, the Veteran reported current complaints consisting of pain which he rated as 6 to 8 out of 10 in severity, with occasional pain radiating down the left lower extremity, plus stiffness and weakness in the low back since November 2006, for which he took medication for relief.  The Veteran also reported flare-ups with pain rated as 10 out of 10 in severity. 

The April 2009 VA examiner also performed a thorough clinical evaluation, including a physical examination and review of X-rays, which showed vertebroplasty of T12 and L1.  The X-rays otherwise showed alignment that remained stable and normal, and that the degree of wedging of L1 and the less degree of T12 were stable.  There was degenerative disc disease at L2-3 consistent with prior X-rays.  Otherwise, the disc spaces remained normal. 

Based on the results of the examination, the April 2009 VA examiner diagnosed status post vertebroplasty of T12 and L1, otherwise stable lumbar spine.  With regard to the etiology of the disorder, the VA examiner noted that the Veteran asserted that his disorder was due to a fall secondary to peripheral neuropathy.  The VA examiner opined that, although the Veteran did have some back problems during his service, he recovered "nicely."  Furthermore, according to the examiner, there is no evidence of a continuity of care from that time until the Veteran fell off a ladder after service in November 2006.  Based on these reasons, the April 2009 VA examiner opined that it was more likely than not that the Veteran's then present back problems were not related to or caused by an in-service back injury. 

In summary, the post-service evidence demonstrates that the Veteran complained of low back pain beginning during the 1980s, which is many years following his March 1972 discharge.  This passage of many years between the Veteran's service discharge and complaints of low back pain is one factor, along with other evidence that shows normal symptoms and findings at service separation and post-service back injuries, that tends to weigh against the claim for service connection for a back disorder.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The April 2009 VA examiner's opinion that there was no relationship between the deceased Veteran's in-service low back treatment and his then current disability is based on a thorough review of the claims file, as demonstrated by her reference to specific in-service and post-service treatment records, and otherwise based on accurate facts as reported by the Veteran.  In fact, the VA examiner quoted from the STR at several points.  The VA examiner also identified the deceased Veteran's lay assertions.  This demonstrates that the VA examiner was thoroughly and accurately aware of the pertinent factual history of the case.  

The April 2009 VA examiner also clearly articulated her conclusion by stating that "it is more likely than not that [the Veteran's] present back problems are not related to or caused by an in-service back injury."  The VA examiner then supported the opinion by explaining that the Veteran's in-service injuries resolved, and he had no post-service continuity of care.  The Board points out that the VA examiner's opinion is uncontroverted, and is consistent with the record showing that the Veteran had not asserted a continuity of symptoms since his discharge from service.  In short, the VA examiner's opinion carries significant probative value because it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304.  For these reasons, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for a low back disorder on a direct basis for accrued benefits purposes. 

The evidence also does not show that the deceased Veteran's low back disorder was secondary to the service-connected peripheral neuropathy of the lower extremities.  In support of his claim, the Veteran contended that his service-connected peripheral neuropathy caused him to fall, which aggravated his low back disorder.  The record shows, such as during VA treatment in December 2006, April 2007, March 2008, and June 2008, that the Veteran, in fact complained of falling due to symptoms of his service-connected peripheral neuropathy.  There is no indication, however, that the Veteran's low back disability had been aggravated by a fall.  In fact, he complained of falling in December 2006, but told his VA primary care provider that he had no worse low back pain and no new injury. 

Also, he fell 16 feet after service in November 2007.  Contrary to his then contentions, however, the treatment records show that the Veteran attributed the fall to a tree stand/ladder breaking, rather than due to symptoms associated with his service-connected peripheral neuropathy, such as weakness.  Such history that is contemporaneous to the post service fall and back injury, and which the Veteran made for treatment purposes is of greater probative value than other general statements made for compensation purposes that the cause of the post service 2007 fall was his service connected peripheral neuropathy.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

During outpatient VA mental health treatment in August 2007, a psychiatrist observed that the Veteran "seemed to be in some degree of pain in his back and his legs."  The VA psychiatrist then remarked that "this has been a longstanding issue because of peripheral neuropathy."  Although this treatment note is some evidence in support of the Veteran's claim, a careful reading of the treatment note shows that the VA psychiatrist was simply summarizing the VA treatment records rather than making an etiology opinion.  In other words, this statement is simply the VA psychiatrist's synopsis of the treatment records unenhanced by any additional medical comment.  In any event, the VA psychiatrist is not competent to opine on orthopedic and neurologic questions, which are matters outside the scope of his expertise.  See LeShore v. Brown, 8 Vet. App. 406 (1995). 

In support of his claim prior to his death, the Veteran offered his own opinion that his service-connected peripheral neuropathy had aggravated the low back disorder.  The Board finds his assertions not to be competent evidence on the question of aggravation.  The Board points out that, contrary to the Veteran's assertions, he had never reported a low back injury or resultant low back pain after his complained-of falls.  In fact, during December 2006 treatment, he specifically denied having previously injuring his back after a fall. 

More importantly, the etiological relationship between peripheral neuropathy and a low back disorder is not capable of lay observation, whether it be from the deceased Veteran or appellant, and it is not otherwise the type of medical question for which lay evidence is competent evidence.  Nor has the appellant or the Veteran during his lifetime identified a contemporaneous medical opinion relating the service-connected peripheral neuropathy to the low back disorder, and the record contains no contemporaneous descriptions supporting a later medical professional's diagnosis or etiology opinion.  Accordingly, the Veteran and appellant's lay statements do not constitute competent evidence of nexus supporting the appellant's claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. 

In conclusion, the Board finds after careful review of the entire record that the preponderance of the evidence weighs against the appellant's claim of service connection for a low back disorder, to include as secondary to the service-connected peripheral neuropathy, for accrued benefits purposes.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

TDIU 

During his lifetime, the Veteran contended that a TDIU was warranted.  

Under VA laws and regulations, a total disability rating based on individual unemployability may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R.         §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Furthermore, a total disability rating may be assigned where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b). 

Applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that may be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the earliest date as of which, within the one year prior to the filing of a formal claim for TDIU, the increase in disability was ascertainable.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The Board has accordingly considered all evidence of record dating within one year prior to receipt of the Veteran's claim in March 2008. 

In the present case, the Veteran was previously granted service connection by the RO for type 2 diabetes mellitus, which was rated as 20 percent disabling since April 20, 2005; and peripheral neuropathy of the right and left lower extremity with each disability, independently rated as 20 percent disabling since March 26, 2008.  

This Board's decision also grants service connection for AML and left upper lung removal for accrued benefits purposes.  According to 38 C.F.R. § 4.117, leukemia is evaluated as 100 percent disabling during active disease or during a treatment phase, such as here.  Further, the minimum rating assignable under 38 C.F.R.          § 4.97, Diagnostic Code 6844 (Post-surgical residuals, including lobectomy), is 10 percent. 

The Board is aware that, upon assigning ratings for the service-connected AML and left upper lung removal, there is the likelihood that a 100 percent rating on a schedular basis would be assigned at least during a portion of the appellate period from May 20, 2009, if not for the entire period.  For any specific period of appeal (including the entire appeal period since May 20, 2009) that a schedular 100 percent rating for the service-connected disabilities is assigned, a TDIU would be moot for that period.  The grant of TDIU by the Board in this case is made with this in mind, and is granted for the entire period since May 20, 2009, which will encompass any rating period on appeal for which a 100 percent schedular disability rating is not assigned.  

Because all the service-connected disabilities are the result of a common etiology (in-service herbicide exposure), they are considered one disability.  The Board finds that the combined disability rating for these service-connected disabilities is at least 60 percent beginning May 20, 2009, which is the date the deceased Veteran filed his claim of service connection for AML and left upper lung removal.  See 38 C.F.R. § 4.16(a).  Accordingly, the 60 percent rating from common etiology satisfies the schedular criteria for a grant of TDIU under 38 C.F.R. § 4.16(a) . 

The Board also finds that the evidence is at least in relative equipoise on the question of whether the deceased Veteran was unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  In this case, the VA treatment records show that since May 2009, the Veteran had undergone chemotherapy for his now-service-connected AML.  He was under home hospice care and was given a life expectancy of days to weeks prior to his March [redacted], 2012 death; therefore, unemployability due to a service-connected disability was shown.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for a TDIU have been met for the period from May 20, 2009, for accrued benefits purposes. 


ORDER

Service connection for acute myelogenous leukemia (AML), for accrued benefits purposes, is granted. 

Service connection for upper lung removal, for accrued benefits purposes, is granted. 

Service connection for low back disorder, for accrued benefits purposes, is denied. 

A TDIU, for the period from May 20, 2009, for accrued benefits purposes, is granted. 






REMAND

In an April 2012 rating decision, the RO denied the appellant's claim of service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).  As discussed above, the appellant filed a timely NOD regarding that denial and the RO has not yet issued a SOC.  Thus, this issue must be remanded so the RO can issue a SOC with regard to the issue of entitlement to service connection for the cause of the Veteran's death.  See 38 C.F.R. § 19.26 (2012); Manlincon, 12, Vet. App. 238.

Accordingly, the issue of service connection for the cause of the Veteran's death is REMANDED for the following actions:

1.  In light of the Board's grant of service connection for AML, re-adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  If the claim remains denied, then the RO/AMC should issue a SOC on the issue of service connection for the cause of the Veteran's death.  The appellant should be given an opportunity to respond. 

2.  Should the appellant respond by submitting a timely substantive appeal, the RO/AMC should return the case to the Board for further review.







The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs
  

